DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,20-25,29,31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (5644870).
Claim 1.  Chen discloses a door, comprising: 
a frame (31); 
door facings (13,14) secured to opposite sides of the frame; 
a core (11) disposed between the door facings; and 
a blocking component (32 and/or 33) disposed between the doors facings and in contact with the door facings (as seen in the figures and noted in the disclosure), the blocking component comprises at least two notches (as seen in figures 6,7) therein extending parallel to the door facings.
Claim 2. The door of claim 1, wherein the blocking component comprises a first surface and a second surface opposing the first surface, said at least two notches 
Claim 3. The door of claim 2, wherein the notches extend in parallel to each other (as seen in figures 2,6-7).
Claim 4. The door of claim 1, wherein the door facings are made of one of wood composite, polymer reinforced composite, or metal (as noted at least at col. 3, line 65-col. 4, line 5).
Claim 5.  The door of claim 3, wherein the notches have a uniform length (as seen in the figures 2,4,6-7).
Claim 6. The door of claim 5, wherein the notches have a uniform width (as seen in the figures 4, 6-7).
Claim 7. The door of claim 3, wherein at least two notches extend from a first end of the blocking component and at least two notches extend from a second end of the blocking component (where the ends are to top or bottom as seen in figure 6-7 or as seen at the arrows in the annotated figure below).
Claim 8.  The door of claim 7, wherein the notches extending from the first and second ends have a uniform length (as seen in at least figures 4,6-7; where the length is a relative term, the length can be from the surface into the block or from the top to the bottom of the block).
Claim 20. Chen discloses a method for making a door, comprising the steps of: 
securing two opposed door facings (13,14) to a frame (31); 
providing a blocking component (33) between the doors facings and in contact with the door facings (as noted in the disclosure), the blocking component comprises at 
thereafter forming a core (11, as noted at least at col. 3) between the door facings.
Claim 21. The door of claim 1, wherein the blocking component comprises a first end and a second end opposing the first end (the top and bottom or alternatively as indicated by the arrows in the annotated figure below), the at least two parallel notches located at the first end (either the top or bottom or alternatively as indicated in the annotated figure below) of the blocking component and extending toward the second end.
Claim 22.  The door of claim 21, wherein the blocking component further comprises at least two second parallel notches (either notches on the other of the first or second end as noted in the annotated figure below, being on an opposite side of the block from the at least two parallel notches, or alternatively the second parallel notches as noted in the annotated figure below being located on the same side of the block, but extending from the opposite top or bottom) located at the second end of the blocking component and extending parallel to the door facings and toward the first end (as noted in the figures 2-7 and in the annotated figure below).
Claim 23. The door of claim 22, wherein the at least two parallel notches and the at least two second parallel notches terminate remote from each other (in the interpretation where the notches are on opposite sides of the block, the first or second ends being as indicated in the annotated figure below).

Claim 25.  The door of claim 1, wherein the core comprises one of polyurethane foam, polystyrene foam, minerals, or cardboard (as noted at least at col. 3, lines 30-38).
Claim 29.  The door of claim 1, wherein the notches have widths of about 0.095 inches to about 0.156 inches (where the skin is in the notches as seen in figure 4, the skin ribs having a thickness the same as the skin thickness as seen in the figures, the thickness being in the claimed range as noted at least at col. 2, lines 545-65).
Claim 31.  The door of claim 1, wherein the notches are rectangular (as seen in the figures).

    PNG
    media_image1.png
    477
    448
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27,28,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (5644870).
Claim 27.  Chen discloses the door of claim 1,  but does not disclose that the notches have different depths, rather Chen discloses that they have the same depth.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the depths of the notches to be different because applicant has not disclosed that same or different depths provides an advantage, is used for a particular purpose, or solves a stated problem.  Rather applicant discloses at paragraph 0021 of the specification that “the notches may have the same or different depths.  Preferably, the same depth is used for the notches”.  One of ordinary skill in the art, furthermore, would have expected Chens, and applicant’s invention to perform equally well with either the same depths as taught by Chen or the claimed different depths because both depths would perform the same function equally well considering applicants disclosure.
Therefore, it would have been prima facie obvious to modify Chen to obtain the invention as specified in claim 27 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen.
Claim 28.  Chen discloses The door of claim 1, wherein the notches have depths (from the top to the bottom) but does not expressly disclose that the depth is about 4 to about 6 inches.  Chen does disclose that the blocks 33 are for hinges.  It is common and well know that doors have hinges with a dimension from top to bottom of about 4-6 inches.  Accordingly at the time the invention was filed it would have been obvious to 
Claim 30. Chen discloses the door of claim 1, but does not expressly disclose that the blocking component is made of wood or polymeric material, Chen is silent regarding the material of the blocking component, however Chen does disclose that doors are known to have components made of wood or polymeric material (col. 1, lines 1-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to pursue known design options and modify the material of the block of Chen to be wood or polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore applicant has not disclosed a criticality to the specific material of the block, but rather discloses that either is acceptable.
Claim(s) 1-6,20,24,26,31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morrison (5720142).
Claim 1.  Morrison discloses a door, comprising: 
a frame (14)); 
door facings (20,21) secured to opposite sides of the frame; 
a core (the foaming material and as seen in the figures) disposed between the door facings; and 

Claim 2. The door of claim 1, wherein the blocking component comprises a first surface and a second surface opposing the first surface, said at least two notches formed in each surface and extending parallel to the door facings (as seen in figure 5 and as noted throughout the disclosure).
Claim 3. The door of claim 2, wherein the notches extend in parallel to each other (as seen in figures).
Claim 4. The door of claim 1, wherein the door facings are made of one of wood composite, polymer reinforced composite, or metal (where Morrison disclose that it is known to make frames of wood at least at col. 1).
Claim 5.  The door of claim 3, wherein the notches have a uniform length (as seen in at least figure 5).
Claim 6. The door of claim 5, wherein the notches have a uniform width (as seen in the figure 5).
Claim 20. Morrison discloses a method for making a door, comprising the steps of: 
securing two opposed door facings (20,21) to a frame (14); 
providing a blocking component (12) between the doors facings and in contact with the door facings (as noted in the disclosure), the blocking component comprises at 
thereafter forming a core (the foam material) between the door facings.
Claim 24. The door of claim 1, wherein the blocking component is located inside the frame (as seen in the figures and noted in the disclosure).
Claim 26. The door of claim 1, wherein the core fills the notches (as seen in figure 5 and as noted throughout the disclosure).
Claim 31.  The door of claim 1, wherein the notches are rectangular (as seen in the figures).
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635